Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G dated February 19, 2008 with respect to the shares of Common Stock of LJ International Inc. and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: February 19, 2008 RCG ENTERPRISE, LTD RAMIUS ADVISORS, LLC By: Ramius Capital Group, L.L.C., By: Ramius Capital Group, L.L.C., its investment manager its sole member By: C4S & Co., L.L.C., By: C4S & Co., L.L.C., as managing member as managing member RCG BALDWIN, L.P. RCG CRIMSON PARTNERS, L.P. By:, Ramius Advisors, LLC By: Ramius Capital Group, L.L.C., its general partner its general partner By: Ramius Capital Group, L.L.C., By: C4S & Co., L.L.C., its sole member as managing member By: C4S & Co., L.L.C., as managing member PORTSIDE GROWTH AND RAMIUS CAPITAL GROUP, L.L.C. OPPORTUNITY FUND By: C4S & Co., L.L.C., By: Ramius Capital Group, L.L.C., as managing member its investment manager By: C4S & Co., L.L.C., C4S & CO., L.L.C. as managing member By: /s/ Jeffrey M. Solomon Name:Jeffrey M. Solomon Title:Authorized Signatory JEFFREY M. SOLOMON /s/ Jeffrey M. Solomon Individually and as attorney-in-fact forPeter A. Cohen, Morgan B. Stark andThomas W.
